Case 2:18-cv-01115-RSL Document 179-2 Filed 04/16/19 Page 1 of 10




                        Exhibit 2
Case 2:18-cv-01115-RSL Document 179-2 Filed 04/16/19 Page 2 of 10
Case 2:18-cv-01115-RSL Document 179-2 Filed 04/16/19 Page 3 of 10
Case 2:18-cv-01115-RSL Document 179-2 Filed 04/16/19 Page 4 of 10
Case 2:18-cv-01115-RSL Document 179-2 Filed 04/16/19 Page 5 of 10
Case 2:18-cv-01115-RSL Document 179-2 Filed 04/16/19 Page 6 of 10




          Exhibit 1
       Case 2:18-cv-01115-RSL Document 179-2 Filed 04/16/19 Page 7 of 10




CWASHAR0000014
       Case 2:18-cv-01115-RSL Document 179-2 Filed 04/16/19 Page 8 of 10




CWASHAR0000015
       Case 2:18-cv-01115-RSL Document 179-2 Filed 04/16/19 Page 9 of 10




CWASHAR0000016
       Case 2:18-cv-01115-RSL Document 179-2 Filed 04/16/19 Page 10 of 10




CWASHAR0000017
